 Case 2:19-cv-04867-WFK-LB Document 10-5 Filed 03/06/20 Page 1 of 1 PageID #: 53

D&M Litigation Services Inc
200 B Gateway Park Dr.
P.O. Box 232
North Syracuse, NY 13212
(315)452-0422
mfrazier@dmlitigation.com

INVOICE
BILL TO                                                                 INVOICE #   2019-3380
Sandra M P Batista                                                          DATE    09/03/2019
Zemel Law LLC                                                           DUE DATE    09/13/2019
1373 Broad St                                                              TERMS    Net 10
Suite 203C
Clifton, NJ 07013




 DESCRIPTION                                                                                 AMOUNT
 Jacquelyn Schreier v. Professional Claims Bureau, Inc.
 *
 8/22/19 Rush Service of Summons and Complaint                                                   95.00
 Professional Claims Bureau, Inc.
 Garden City, NY


Tax ID No: XX-XXXXXXX                                     BALANCE DUE
                                                                                           $95.00
We accept all major credit cards!




                              Thank you! We Appreciate your business!

                                       Check/Credit Memo No:
